UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6854



ROGER MARTIN, JR.,

                                              Plaintiff - Appellant,

          versus

EDWARD MURRAY; 19 JOHN DOE DEFENDANTS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-95-1082-2)


Submitted:   October 3, 1996              Decided:   October 15, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Roger Martin, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint. The district court assessed a

filing fee in accordance with Local Rule 28(C) for the Eastern Dis-
trict of Virginia, and dismissed the case without prejudice when

Appellant failed to comply with the fee order. Finding no abuse of

discretion, we affirm.* Martin v. Murray, No. CA-95-1082-2 (E.D.
Va. Apr. 29, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




    *
      We also deny Appellant's motions for an extension of time,
a temporary restraining order, a preliminary injunction, and
appointment of counsel.

                                2